Case 4:21-cv-00450-JM Document9 Filed 06/08/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

DYLAN BRANDT, by and through his mother, Joanna PLAINTIFFS
Brandt; JOANNA BRANDT; SABRINA JENNEN, by and

through her parents, Lacey and Aaron Jennen; LACEY JENNEN 3

AARON JENNEN; BROOKE DENNIS, by and through her

parents, Amanda and Shayne Dennis; AMANDA DENNIS;

SHAYNE DENNIS; PARKER SAXTON, by and through his

father, DONNIE SAXTON; DONNIE SAXTON;

MICHELE HUTCHISON, on behalf of herself and her patients;

and KATHRYN STAMBOUGH, on behalf of herself and her patients

V. Case No. 4:21CV450-JM
LESLIE RUTLEDGE, in her official capacity as the Arkansas DEFENDANTS
Attorney General; AMY E. EMBRY, in her official capacity

as the Executive Director of The Arkansas State Medical Board;
and SYLVIA D. SIMON, ROBERT BREVING JR., VERYL D.
HODGES, JOHN H. SCRIBNER, ELIZABETH ANDERSON )
RHYS L. BRANMAN, EDWARD “WARD” GARDNER,
RODNEY GRIFFIN, BETTY GUHMAN, BRIAN T. HYATT,
TIMOTHY C. PADEN, DON R. PHILIPS, WILLIAM L. __
RUTLEDGE, and DAVID L. STAGGS, in their official capacity
as members of the Arkansas State Medical Board

AFFIDAVIT OF SERVICE

COMES the Affiant, having been duly sworn under oath, and states:

1. My name is Beth Echols, and I am the attorney for the Plaintiffs in the above-styled
matter.

2. On May 25, 2021, I filed the Complaint against Defendants in this action,

3. On May 25, 2021, I e-mailed a true and correct copy of the Complaint and
Summons to Separate Defendant Amy E. Embry in her official capacity as the Executive Director
of the Arkansas State Medical Board and Separate Defendants, Sylvia D. Simon, Robert Brevings,

Jr., Veryl D. Hodges, John H. Scribner, Elizabeth Anderson, Rhys L. Branman, Edward “Ward”
Case 4:21-cv-00450-JM Document 9 Filed 06/08/21 Page 2 of 3

Gardner, Rodney Griffin, Betty Guhman, Brian T. Hyatt, T imothy C. Paden, Don R. Phillips,
William L. Rutledge, and David L. Staggs, in their official capacity as members of the Arkansas
State Medical Board, to their attorney, Kevin O’ Dwyer.

4. On May 28, 2021, the attorney for the Separate Defendants identified in Paragraph
3 received and accepted service of the Summons and Complaint, as evidenced by e-mail attached
hereto as Exhibit A.
Further Affiant sayeth not.

Respectfully submitted,

Yor KO

Beth Echols, Ark. Bar No. 2002203

COUNTY OF re lask i)

)ss.
STATE OF ARKANSAS _ )

_-- SUBSCRIBED AND SWORN to before me, a Notary Public, this GM day of

 

 

 

~ Ay Leo
—_ 7 J
issi NJA WALKER
My Commissioner Expires Nowary Public-Arkansas
PulaskiCounty
: My Commission Expires 06-18-2030
le E130 y Commission#12377629

 

 

 

 

 

 

 

 
Case 4:21-cv-00450-JM Document9 Filed 06/08/21 Page 3 of 3

Beth Echols

From: Kevin O'Dwyer <kodwyer@htolaw.com>
Sent: Friday, May 28, 2021 8:20 AM

To: Beth Echols

Subject: RE: Lawsuit filed today

Beth,

| have been authorized to accept service. | have forwarded the complaint to Vincent Wagner at the AG’s office.

Kevin M. O'Dwyer

Hope, O'Dwyer, Wilson & Arnold, P.A.
211 Spring Street

Little Rock, Arkansas

Telephone: 501-372-4144

Facsimile: 501-372-7480

 

 

The information contained in this e-mail message is from the law firm of

Hope, O'Dwyer, Wilson & Arnold, P.A., and may be privileged, confidential and
protected from disclosure. If you are not the intended recipient, any

further disclosure or use, dissemination, distribution, or copying of this

message or any attachment is strictly prohibited. If you think that you

have received this e-mail message in error, please delete the e-mail and

either e-mail the sender at the above address or notify us at our telephone
number, 501-372-4144.

vincent.wagner@arkansasag.gov

From: Beth Echols <echols@gill-law.com>

Sent: Tuesday, May 25, 2021 3:55 PM

To: Kevin O'Dwyer <kodwyer@htolaw.com>

Cc: Drake Mann <mann@gill-law.com>; Holly Dickson <holly@acluarkansas.org>
Subject: Lawsuit filed today

Kevin,

~-I’'m sure it will not come as a surprise to you that the ACLU has filed a challenge to the transgender youth healthcare
ban. | am local counsel for the lawsuit, and the Executive Director of The Arkansas State Medical Board along with the
members are sued in their official capacity. Please advise if you can accept service of the Complaint and Summons on
behalf of the Board and its members. I’ve attached a copy of the Complaint as well as the Summons here.

Best,
Beth

 
